Title: Abigail Adams to John Adams, 5 July 1780
From: Adams, Abigail
To: Adams, John



My Dearest Friend

July 5 1780


Your favour of April 6th reachd me to day per favour Mr. Williams, and is the only one I have had the pleasure of receiving since the arrival of the Marquiss.
I wish you would be so particular in yours as to notice any you may receive from me, for to this day I am at a loss to know whether you have yet received a line. Mrs. Dana told me that Mr. D—a had mentiond hearing twice from her. I never omitted an opportunity which she improved, if I knew of it, so imagine you must have received some.

I wish I had agreable intelligence to communicate to you, I should certainly write you with more pleasure. Our present situation is very dissagreable, it is Alarming, but perhaps not more so than you have heretofore been witness to; who ever takes a retrospective view of the war in which we are engaged, will find that Providence has so intermixed our successes, and our defeats, that on the one hand we have not been left to despond, nor on the other, to be unduely elated. We have been taught to sing both of Mercies and of judgements—and when our Enimies have supposed us subdued, we have risen the conquerors. That Charlestown is taken is a Truth—yet it excites not the Rage which our Road Island or Penobscot dissapointments did. They stung as Disgraces, this after a Gallant Defence yealded to superiour force, and is considerd as a misfortune, and each one is reanimated with spirit to remedy the Evil. The 3 years Men all disbanded, a large victorious Army in persuit of a small brave, but unfortunate one—a currency in which there is no Stability or Faith—are circumstances to puzzel wise Heads and to distress Benevolent Hearts. But as “affliction is the good mans shining time” so does America give proof of her Virtue when distressd. This State have raised, and are procuring their Men with vigor to act in concert with the Fleet and Army of our Generous Ally which we are impatiently looking for. The importance of immediately recruiting our Army is known to be such, that the Demands of pay are exorbitent, yet we fill up at any rate. We pay any price. “To spare now would be the height of extravagance and to consult present ease would be to sacrifice it perhaps forever,” says Common Sense.
Goverment now see to their sorrow their deplorable mistake in not inlisting their Army during the war. Thousands of Lives might have been saved and a million of treasure. We now only patch and patch, find a temporary relief at an immence expence and by this false step give our Enemies advantages they could never have obtained if we had possessd a Regular Army.
Nothing could have been more fortunate for me than the arrival of the few articles you orderd for me from Bilboa, just as the time when the calls for large sums of money took place. (The Quarterly tax for the state and continent amounts to 7 hundred pounds Lawfull, my part.) Mr. Tracy kindly forwarded them to me, with this complement, that he wished there had been ten times as much.
Enclosed is a Resolve of Congress with regard to your sallery and a coppy of their Resolve with regard to your accounts. Mr. Lovell wrote me that the Treasurer would draw a Bill for the Balance, which shall enclose as soon as I receive. From Spain there are ten opportunities of getting merchandize to one from France. If you should think proper to make further remittances from Bilboa, be so kind as to send the following list, in lieu of Barcelona hankerchiefs with which the Market is at present Glutted. Order 15 yards of thin black mode, ditto white, ditto red, ditto blew, some black sattin proper for cloaks and low priced black lace, calico and Irish linnen, which is not higher priced than dutch, but sells much better, the best Hyson tea, the first I had was of the best sort, the last very ordinary.
Enclosed is a set of Bills. The other sent by Mr. Guile who I hope is safely arrived, but least he should not I will enclose a list of some things which I wrote for by him and some patterns of silk which I want for mourning for myself and Nabby—15 yards of each kind which will be about four Livers per yard. If any thing of the wollen kind could be had which would answer for winter wear, be so kind as to order enough for two Gowns. 2 or 3 pair of black silk Gloves, if they were not in a former list which you carried. I have forgot. 3 black fans, a peice of black ribbon, half a peice of Narrow, 6 yard of plain black Gauze, 6 figured, four yard of plain Muslin. If I omitted in a former list a pound of white thread, (none to be coarse) we can make that; please to add it now and half a dozen peices of Quality binding different colours, ditto shoe binding. Calico can never come amiss, nothing in greater demand here. With Linnen am well supplied. Spain the best port to send that from. Some figured Lawn like the pattern enclosed about 2 Livers per yard, 6 or 8 yard—of Cap wire, a dozen peices.—The Alliance not yet arrived, a speady passage to her, I want my trunk.
No intrigues, no machinations that I hear of. There are some Great Folks here who I believe are sincerely glad that you do not stand in their way which from all Quarters is said would have been the case had you been here. I had rather distant as it is that you abide where you are for the present. The Man who from Merrit, fortune and abilities ought to be our Chief is not popular, and tho he will have the votes of the sensible judicious part of the State, he will be more than out Numberd by the Lovers of the tinkleling cymball.
What a politician you have made me? If I cannot be a voter upon this occasion, I will be a writer of votes. I can do some thing in that way but fear I shall have the mortification of a defeat.
Adieu. How many pages does it take to pay the debt of one? How do my dear sons. Well I hope. Charley, the darling of the Neighbourhood is more deared over than all the rest, he possessd the faculty of fastning every body to him. Thommy sends duty to pappa, respects to Mr. Thaxter and Loves his Brothers. I will not add any thing for their Sister, but that She does not write half so often as I urge her to. My paper warns me to close, yet gives me room to add the Signature of your ever affectionate

Portia

